For Office Use Only Email:Business@wyo.gov Profit Corporation ArticlesofAmendment 1. Corporation name: RealEstate Pathways, Inc. 2.Article(s)1, is amended as follows: Corporation name: NOHO, Inc. 3. If the amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself which may be made upon facts objectively ascertainable outside the articles of amendment. N/A. 4.Theamendmentwasadoptedon 01/02/2013 (Date- mm/dd/yyyy) 5. If the amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors as the case may be and that shareholder approval was not required. N/A P-Amendment- Revised 1112012 1 For Office Use Only Email:Business@wyo.gov If approval was required by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this act and by the articles of incorporation. The amendment was duly approved by the stockholders holding 93.26% of the issued and outstanding common stock. Signature: PrintName:JohnGrdina Date: 01/02/2013 (mm/dd/yyyy) Title:President ContactPerson: DaytimePhoneNumber: (619)704-1310 Checklist □Filing Fee:$50.00Make check or money order payable to Wyoming Secretary of State. □The Articles of Amendmentmay be executed by the Chairman of the Board, President or another of its officers. □Please submit one originally signed document and one exact photocopy of the filing. P-Amendment- Revised 1112012 2 STATE OF WYOMING Office of the Secretary of State I, MAX MAXFIELD, Secretary of State of the State of Wyoming, do hereby certify that the filing requirements for the issuance of this certificate have been fulfilled. CERTIFICATE OF NAME CHANGE Current Name: NOHO, Inc. Old Name: RealEstatePathways,Inc. I have affixed hereto the Great Seal of the State of Wyoming and duly executed this official certificate at Cheyenne, Wyoming on this 9thday of January, 2013. By: Jessica Baldwin 3
